DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/15/2019, 10/22/2019, 3/17/2021, and 12/6/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-2, 7-10, and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et. al. (US 2010/0283113) in view of Mieczkowski et. al. (US 2011/0115058).

Regarding claim 1 Kang teaches (figs. 21-26) a stacked lens substrate comprising: 
a first lens substrate (301a; para. 0062) including a first lens in a first through-hole (A: see annotated fig. 25 below from Kang); 
a second lens substrate (301b; para. 0066) including a second lens in a second through-hole (B: see annotated fig. 25 below from Kang), 
the second lens substrate being stacked on the first lens substrate (para. 0068). 
Kang does not teach a groove portions penetrating the first lens substrate and the second lens substrate in a cross-section view. 
Mieczkowski teaches a groove portions (103) penetrating the first lens substrate and the second lens substrate in a cross-section view (para. 0027).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the optical system as taught by Kang with the through holes as taught by Mieczkowski for the benefit of preventing cracking and damaging the waver during the manufacturing and stacking procedures.
Kang as modified by Mieczkowski further teaches where the first through-hole is disposed between at least two groove portions in a plan view (A: see annotated fig. 7F from Mieczkowski below). 





    PNG
    media_image1.png
    141
    238
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    319
    94
    media_image2.png
    Greyscale
[AltContent: textbox (A: first through hole)][AltContent: textbox (B: second through hole)][AltContent: arrow][AltContent: arrow][AltContent: arrow]

Regarding claim 2 Kang teaches (figs. 21-26) a stacked lens substrate where the first lens substrate is directly bonded to the second lens substrate (para. 0068).

Regarding claim 7 Kang teaches (figs. 21-26) a stacked lens substrate except where the groove portions are disposed rectilinearly along four sides of a rectangle. 
Mieczkowski where the groove portions are disposed rectilinearly along four sides of a rectangle (see fig. 3C).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the optical system as taught by 

Regarding claim 8 Kang teaches (figs. 21-26) a stacked lens substrate except where the groove portions are disposed at four parts corresponding to four sides of a rectangle, and the groove portions at the four parts are independent from one another.
Mieczkowski teaches where the groove portions are disposed at four parts corresponding to four sides of a rectangle, and the groove portions at the four parts are independent from one another (see fig. 3C).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the optical system as taught by Kang with the through holes as taught by Mieczkowski for the benefit of preventing cracking and damaging the waver during the manufacturing and stacking procedures.

Regarding claim 9 Kang teaches (figs. 21-26) a stacked lens substrate where the groove portions are not disposed at corners of four sides of a rectangle. 
Mieczkowsk where the groove portions are not disposed at corners of four sides of a rectangle (see fig. 3C).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the optical system as taught by Kang with the through holes as taught by Mieczkowski for the benefit of preventing cracking and damaging the waver during the manufacturing and stacking procedures.


Mieczkowsk teaches where an inner void inside a groove portion is an air gap (para. 0027).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the optical system as taught by Kang with the through holes as taught by Mieczkowski for the benefit of preventing cracking and damaging the waver during the manufacturing and stacking procedures.

Regarding claim 12 Kang teaches (figs. 21-26) a stacked lens substrate where  the groove portions are disposed at same positions in the substrates adjacent to each other in the plan view. 
Mieczkowski teaches where the groove portions are disposed at same positions in the substrates adjacent to each other in the plan view (para. 0027).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the optical system as taught by Kang with the through holes as taught by Mieczkowski for the benefit of preventing cracking and damaging the waver during the manufacturing and stacking procedures.

Regarding claim 13 Kang teaches (figs. 21-26) a stacked lens substrate except where the groove portions are disposed at different positions in the substrates adjacent to each other in the plan view.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the optical system as taught by Kang with the through holes as taught by Mieczkowski for the benefit of preventing cracking and damaging the waver during the manufacturing and stacking procedures.

Regarding claim 14 Kang teaches (figs. 21-26) a method of manufacturing a stacked lens structure, the method comprising: 
disposing a first lens in a first through-hole of a first lens substrate (301a; para. 0062; A: see annotated fig. 25 above from Kang in the rejection of claim 1);
disposing a second lens in a second through-hole of a second lens substrate (301b; para. 0066; B: see annotated fig. 25 above from Kang in the rejection of claim 1);
stacking the first lens substrate on the second lens substrate (para. 0068);  
Kang does not teach forming groove portions penetrating the first lens substrate and the second lens substrate in a cross-section view; 
and dicing the stacked substrates along dicing lines. 
Mieczkowski teaches a groove portions (103) penetrating the first lens substrate and the second lens substrate in a cross-section view (para. 0027);
and dicing the stacked substrates along dicing lines (para. 0041). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the optical system as taught by 
Kang as modified by Mieczkowski further teaches, where the first through-hole is disposed between at least two groove portions in a plan view (A: see annotated fig. 7F from Mieczkowski below). 

Regarding claim 15 Kang teaches (figs. 21-26) a method of manufacturing a stacked lens structure, except where the groove portions are formed between adjacent dicing lines. 
Mieczkowski teaches where the groove portions are formed between adjacent dicing lines (para. 0041). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the optical system as taught by Kang with the through holes as taught by Mieczkowski for the benefit of preventing cracking and damaging the waver during the manufacturing and stacking procedures.

Regarding claim 16 Kang teaches (figs. 21-26) a method of manufacturing a stacked lens structure, where the groove portions are formed along the dicing lines in regions where the dicing lines in adjacent lens substrates are different from each other. 
Mieczkowski teaches where the groove portions are formed along the dicing lines in regions where the dicing lines in adjacent lens substrates are different from each other (para. 0041). 
.

Allowable Subject Matter
Claims 20-21 are allowed.
Claims 3-6,11, and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E TALLMAN whose telephone number is (571)270-3958. The examiner can normally be reached Monday-Friday 10 a.m. -6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Robert E. Tallman/           Primary Examiner, Art Unit 2872